UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2214


In re: DIFANKH ASAR, a/k/a James Walter Gist,

                    Petitioner.



                          On Petition for Writ of Mandamus.
                     (7:10-cr-00429-BHH-1; 7:16-cv-01473-BHH)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Difankh Asar, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Difankh Asar petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his Fed. R. Civ. P. 60(b) motion filed June 4, 2018. He seeks

an order from this court directing the district court to address specific claims. Our review

of the district court’s docket reveals that the district court denied the Rule 60(b) motion

on August 14, 2018. Accordingly, because the district court has recently ruled on Asar’s

motion, we deny the mandamus petition as moot. Moreover, insofar as Asar seeks an

order directing the district court to address certain claims, such relief is not available by

way of mandamus. See In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007)

(recognizing that mandamus may not be used as substitute for appeal).

       Accordingly, although we grant leave to proceed in forma pauperis, we deny the

mandamus petition.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                       PETITION DENIED




                                             2